Case 3:18-cv-09031-FLW-TJB Document 44 Filed 06/26/20 Page 1 of 14 PageID: 1015



 *NOT FOR PUBLICATION*

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

                                               :
 ESTEFANIA HASSINE,                            :
                                               :
                         Plaintiff,            :       Civil Action No. 18-9031 (FLW) (TJB)
                                               :
                  v.                           :                      OPINION
                                               :
 SIMON’S AGENCY, INC.,                         :
                                               :
                         Defendant.            :
                                               :

 WOLFSON, Chief Judge

           Plaintiff Estefania Hassine (“Plaintiff”) has filed an Amended Complaint, in which she

 alleges that Defendant Simon’s Agency, Inc. (“Defendant”) sent her a collection letter that falsely

 stated that interest, late charges, and other charges could potentially accrue on her debt, when, in

 fact, none could accrue, in violation of the Fair Debt Collection Practices Act (“FDCPA” or the

 “Act”).     Before the Court are Motions for Summary Judgment filed by both Plaintiff and

 Defendant.     For the reasons set forth below, Plaintiff’s Motion for Summary Judgment is

 GRANTED and Defendant’s Motion for Summary Judgment is DENIED.

    I.        FACTUAL BACKGROUND AND PROCEDURAL HISTORY

           The following facts are undisputed. On February 9, 2018, Plaintiff received a collection

 letter from Defendant for a $210.00 debt owed to Meridian Medical Group (“Meridian”). (Pl.’s

 Statement of Undisputed Facts (“Pl.’s SOF”), ¶¶ 1, 4; Def.’s Statement of Undisputed Material

 Facts (“Def.’s SUMF”), ¶¶ 2–3.) The collection letter included a 30-day Validation Notice, setting

 forth the disclosures required by 15 U.S.C. § 1692g. (Pl.’s SOF, ¶ 4.) In a box labeled, “Account
Case 3:18-cv-09031-FLW-TJB Document 44 Filed 06/26/20 Page 2 of 14 PageID: 1016



 Summary,” the letter indicated that the “Amount Just Placed” was $210.00 and the “Total Balance”

 was $210.00. The collection letter further provided

                 Because of interest, late charges, and other charges that may vary
                 from day to day, the amount due on the day you pay may be greater.
                 Hence, if you pay the amount shown above, an adjustment may be
                 necessary after we receive your payment, in which event we will
                 notify you.

 (Id. ¶ 5.) However, Plaintiff’s account with Meridian is not subject to interest, late charges, or

 other charges. (Pl.’s SOF, ¶ 8.)

          On May 10, 2018, Plaintiff filed the instant suit, individually and on behalf of those

 similarly situated, against Defendant, alleging that the collection letter violated the FDCPA.

 Specifically, Plaintiff claims that (1) Defendant used a false, deceptive or misleading

 representation in collecting on the debt, in violation of 15 U.S.C. § 1692e, and (2) the collection

 letter falsely stated the amount of the debt owed, in violation of 15 U.S.C. § 1692g. Defendant

 and Plaintiff cross-moved for summary judgment on both counts of the Complaint on February 21,

 2020.

    II.      STANDARD OF REVIEW

          Summary judgment is appropriate “if the pleadings, depositions, answers to

 interrogatories, and admissions on file, together with the affidavits, if any, show that there is no

 genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter

 of law.” Fed. R. Civ. P. 56(c). A factual dispute is genuine only if there is “a sufficient evidentiary

 basis on which a reasonable jury could find for the non-moving party,” and it is material only if it

 has the ability to “affect the outcome of the suit under governing law.” Kaucher v. Cty. of Bucks,

 455 F.3d 418, 423 (3d Cir. 2006); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

 (1986). Disputes over irrelevant or unnecessary facts will not preclude a grant of summary




                                                   2
Case 3:18-cv-09031-FLW-TJB Document 44 Filed 06/26/20 Page 3 of 14 PageID: 1017



 judgment. Anderson, 477 U.S. at 248. “In considering a motion for summary judgment, a district

 court may not make credibility determinations or engage in any weighing of the evidence; instead,

 the non-moving party’s evidence ‘is to be believed and all justifiable inferences are to be drawn in

 his favor.’” Marino v. Indus. Crating Co., 358 F.3d 241, 247 (3d Cir. 2004) (quoting Anderson,

 477 U.S. at 255); see also Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587,

 (1986); Curley v. Klem, 298 F.3d 271, 276-77 (3d Cir. 2002).

        The party moving for summary judgment has the initial burden of showing the basis for its

 motion. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). “If the moving party will bear the

 burden of persuasion at trial, that party must support its motion with credible evidence . . . that

 would entitle it to a directed verdict if not controverted at trial.” Id. at 331. On the other hand, if

 the burden of persuasion at trial would be on the nonmoving party, the party moving for summary

 judgment may satisfy Rule 56’s burden of production by either (1) “submit[ting] affirmative

 evidence that negates an essential element of the nonmoving party’s claim” or (2) demonstrating

 “that the nonmoving party’s evidence is insufficient to establish an essential element of the

 nonmoving party’s claim.” Id. Once the movant adequately supports its motion pursuant to Rule

 56(c), the burden shifts to the nonmoving party to “go beyond the pleadings and by her own

 affidavits, or by the depositions, answers to interrogatories, and admissions on file, designate

 specific facts showing that there is a genuine issue for trial.” Id. at 324; see also Matsushita, 475

 U.S. at 586; Ridgewood Bd. of Ed. v. Stokley, 172 F.3d 238, 252 (3d Cir. 1999). In deciding the

 merits of a party’s motion for summary judgment, the court’s role is not to evaluate the evidence

 and decide the truth of the matter, but to determine whether there is a genuine issue for trial.

 Anderson, 477 U.S. at 249. Credibility determinations are the province of the factfinder. Big Apple

 BMW, Inc. v. BMW of N. Am., Inc., 974 F.2d 1358, 1363 (3d Cir. 1992). There can be “no genuine




                                                   3
Case 3:18-cv-09031-FLW-TJB Document 44 Filed 06/26/20 Page 4 of 14 PageID: 1018



 issue as to any material fact,” however, if a party fails “to make a showing sufficient to establish

 the existence of an element essential to that party’s case, and on which that party will bear the

 burden of proof at trial.” Celotex, 477 U.S. at 322-23. “[A] complete failure of proof concerning

 an essential element of the nonmoving party’s case necessarily renders all other facts immaterial.”

 Id. at 323; Katz v. Aetna Cas. & Sur. Co., 972 F.2d 53, 55 (3d Cir. 1992).

    III.      DISCUSSION

           Both Plaintiff and Defendant move for summary judgment on Plaintiff’s FDCPA claims.

 In addition to arguing that Plaintiff has failed to show any violation of the FDCPA, Defendant

 asserts that it is entitled to protection from liability pursuant to the bona fide error defense.

 Plaintiff, however, maintains that she has proven violations of both 15 U.S.C. §§ 1692e and 1692g

 and, further, that Defendant has not met its burden of proving its defense.

           Congress enacted the FDCPA to “eliminate abusive debt collection practices, to ensure that

 debt collectors who abstain from such practices are not competitively disadvantaged, and to

 promote consistent state action to protect consumers.” Jerman v. Carlisle, McNellie, Rini, Kramer

 & Ulrich LPA, 559 U.S. 573, 577 (2010).               The FDCPA regulates interactions between

 “consumers” and “debt collectors,” as those terms are defined thereunder, by prohibiting debt

 collectors from engaging in certain conduct. Id. To foster compliance with its requirements, the

 Act “permits private suits against debt collectors who violate its provisions.” Id. at 612 (citing 15

 U.S.C. § 1692k(a)). The Third Circuit has advised that, as remedial legislation, “the FDCPA must

 be broadly construed in order to give full effect” to the purposes for which it was enacted.

 DiNaples v. MRS BPO, LLC, 934 F.3d 275, 281 (3d Cir. 2019) (quotation omitted)). Accordingly,

 communications from lenders to debtors are analyzed from the perspective of the “least

 sophisticated debtor.” Brown v. Card Serv. Ctr., 464 F.3d 450, 453–54 (3d Cir. 2006). This




                                                   4
Case 3:18-cv-09031-FLW-TJB Document 44 Filed 06/26/20 Page 5 of 14 PageID: 1019



 standard is “lower than simply examining whether particular language would deceive or mislead

 a reasonable debtor.” Reeseg v. Gen. Revenue Corp., No. 14-8033, 2015 WL 4525869, at *2

 (D.N.J. July 27, 2015) (quoting Wilson v. Quadramed Corp., 225 F.3d 350, 354 (3d Cir. 2000)).

         To establish a claim under the FDCPA, “a plaintiff must prove that (1) she is a consumer,

 (2) the defendant is a debt collector, (3) the defendant’s challenged practice involves an attempt to

 collect a ‘debt’ as the Act defines it, and (4) the defendant has violated a provision of the FDCPA

 in attempting to the collect the debt.” Jensen v. Pressler & Pressler, 791 F.3d 413, 417 (3d Cir.

 2015) (quoting Douglass v. Convergent Outsourcing, 756 F.3d 299, 303 (3d Cir. 2014)). Here,

 only the fourth prong is disputed for each of Plaintiff’s claims. The Court discusses each alleged

 violation, in turn.

                        A. Section 1692e

         Section 1692e prohibits debt collectors from using “any false, deceptive, or misleading

 representation or means in connection with the collection of any debt.” Plaintiff specifically claims

 that the collection letter she received from Defendant violated § 1692e(2)(A), which prohibits

 “[t]he false representation of the character, amount, or legal status of any debt,” and § 1692e(10),

 which prohibits “[t]he use of any false representation or deceptive means to collect or attempt to

 collect any debt.” Indeed, according to Plaintiff, the statement in the collection letter regarding

 “the potential imposition of interest and other charges are undeniably and categorically false.”

 (Pl.’s Summary Judgment Moving Br., at 7.)            Defendant, however, argues that the least

 sophisticated debtor would not have been misled by the challenged-portion of the collection letter

 because the letter “sets forth that the amount placed[] and the total balance are the same.” (Def.’s




                                                  5
Case 3:18-cv-09031-FLW-TJB Document 44 Filed 06/26/20 Page 6 of 14 PageID: 1020



 Opp., at 5.) As such, Defendant maintains that the challenged letter did not contain any material

 misrepresentation because the letter was not false or misleading.1

        Applying the least sophisticated debtor test, I find that Plaintiff is entitled to summary

 judgment on her § 1692e claim. The collection letter sent by Defendant to Plaintiff states that

 “[b]ecause of interest, late charges, and other charges that may vary from day to day, the amount

 due on the day you pay may be greater.” To the least sophisticated debtor, this statement is

 misleading because it suggests that her account is subject to interest or other charges and that she

 may owe more than the amount stated. However, the record is clear that Defendant does not apply

 interest, late fees, or other charges on debts owed to Meridian.2 (See Pl.’s Mot. for Summary

 Judgment, Ex. B at 27:8–29:14). In that regard, this case is comparable to Beauchamp v. Financial

 Recovery Services, Inc., No. 10-4864, 2011 WL 891320 (S.D.N.Y. Mar. 14, 2011), in which the

 Southern District of New York found language similar to that at issue here constituted a plausible



 1
         In its Motion, Defendant places significant weight on the fact that Plaintiff, a college-
 educated woman, did not attempt to dispute the debt before contacting her lawyer regarding the
 collection letter. While Defendant’s argument on this point is unclear, it seems that Defendant
 suggests that Plaintiff was not mislead by the collection letter and, therefore, cannot prevail on a
 FDCPA claim. This is plainly incorrect as the Third Circuit has made clear that “[a] ‘specific
 plaintiff need not prove that she was actually confused or misled’” to succeed on an FDCPA claim.
 Knight v. Midland Credit Mgmt. Inc., 755 F. App’x 170, 174 (3d Cir. 2018) (emphasis in original)
 (quoting Jensen, 791 F.3d at 418). Moreover, the fact that a plaintiff did not dispute the debt has
 no impact on a subsequent claim under the FDCPA. See McLaughlin v. Phelan Hallinan &
 Schmieg, LLP, 756 F.3d 240, 248 (3d Cir. 2014) (“[A] consumer is not required to seek validation
 of a debt he or she believes is inaccurately described in a debt communication as a prerequisite to
 filing suit under § 1692e.”).
 2
         Defendant suggests that “additional charges including interest may accrue [on a debt] in
 the event that Meridian files suit on the debt.” (Def.’s Reply, at 3.) In making this assertion,
 Defendant relies on the deposition testimony of Timothy Buckles, Defendant’s Chief Operating
 Officer. Mr. Buckles testified at his deposition that, if Meridian chooses to sue on a particular
 debt, interest may “be placed by the court and a judge.” (Pl.’s Mot. for Summary Judgment, Ex.
 B, at 31:6–18.) Even so, it is plain from the record that Defendant, in collecting on a debt owed
 to Meridian, does not charge interest or fees on behalf of Meridian and, further, the letter was
 clearly not addressing what might be awarded by a judge if suit is filed to collect the debt.

                                                  6
Case 3:18-cv-09031-FLW-TJB Document 44 Filed 06/26/20 Page 7 of 14 PageID: 1021



 violation of § 1692e. Specifically, in Beauchamp, the plaintiff was sent a collection letter that

 stated that

                Interest, late charges, and other charges may or may not be
                applicable to this account. If some or all of these are applicable to
                your account, they may vary from day to day and thus the amount
                due on the day you pay may be greater. Hence, if you pay the
                amount shown above, an adjustment may be necessary after we
                receive your check in which event we will inform you before
                depositing the check for collection.

 Id. at *1. This language, however, contradicted the debt collectors’ practice of never adding such

 charges to a debt. Id. at *2. The court then determined that, from the perspective of the least

 sophisticated debtor, “a [debtor] reading the Letter could believe that [the debt collector], does at

 times, add interest or other charges to the amounts it seeks to collect.” Id. at *3. The court reasoned

 that if the debt collector “never increases the amount owed beyond that stated in the Letter, . . .

 then the [debtor] will in fact have been misled.” Id.

         Relying on Beauchamp, courts in this District have found similar collection letters violate

 the Act. See Reeseg, 2015 WL 4525869, at *3; Safdieh v. P & B Capital Grp., LLC, No. 14-3947,

 2015 WL 2226203, at *3–6 (D.N.J. May 12, 2015). For example, in Safdieh, the collection letter

 in question included substantially the same language challenged by Plaintiff. 2015 WL 2226203,

 at *3. The court determined that “[t]his statement, from the perspective of the least sophisticated

 debtor, is misleading, because the least sophisticated debtor may read the letter to mean that his or

 her account is subject to interest or late charges, and that she may ultimately owe more money than

 the letter shows,” and that such language was false, because plaintiff’s account was not subject to

 interest or other charges. Id. Similarly, in Reeseg, the court determined that similar language was

 misleading, because it suggested that the debt collector “could potentially impose additional

 charges, even though that would never actually occur.” Reeseg, 2015 WL 4525869, at *3.




                                                   7
Case 3:18-cv-09031-FLW-TJB Document 44 Filed 06/26/20 Page 8 of 14 PageID: 1022



        Nevertheless, Defendant maintains that this case is distinguishable because the collection

 letter provided that the “Amount Placed” and “Total Balance” are the same and, therefore, there

 was no misrepresentation of the amount Plaintiff owed.3 In that connection, Defendant argues that

 this case is more akin to Schletz v. Academy Collection Service, Inc., Nos. 02-C-6484, 02-C-6953,

 02-C-9391, 2003 WL 21196266 (N.D. Ill. 2003). In Schletz, the plaintiffs received collection

 letters which stated that “[i]f applicable, your account may have or will accrue interest at a rate

 specified in your contractual agreement with the original creditor.” Id. at *1. The court found that

 there was no FDCPA violation because the collection letters explicitly stated that the amount of

 interest owing on each debt was “$0.00.” Id. As such, the court found that the letters “plainly

 state[] the total amount actually due as of the date of the letter.” Id. Defendant’s reliance on this

 case is, however, misplaced. In Schletz, the inclusion in the letters of an express statement that no

 interest was owed was critical to the outcome. Here, there is no similar express statement that zero

 interest is due. While the “Amount Just Placed” and “Total Balance” reflect the same amount, the

 letter does not explicitly indicate to the least sophisticated debtor that interest would not accrue.




 3
         In its reply, Defendant argues that the Fifth Circuit’s recent decision in Salinas v. R.A.
 Rogers, Inc., 952 F.3d 680 (5th Cir. 2020), forecloses Plaintiff’s claim. However, Salinas is easily
 distinguished. There, the plaintiff received a dunning letter on a personal loan that was silent as
 to whether interest would apply in the event of a default and set forth that the total amount due
 was $4629.96 and the interest due was $0.00. Id. at 681. The dunning letter further provided that
 “[i]n the event there is interest or other charges accruing on your account, the amount due may be
 greater than the amount shown above after the date of this notice.” Id. In finding that this language
 did not violate § 1692e, the Fifth Circuit noted that “the actual text of the letter does not state or
 imply that interest or other charges will accrue, or even that they may accrue, on [plaintiff’s]
 account.” Id. at 684. Thus, because the challenged language only “expresse[d] a common-sense
 truism about borrowing and lending, and does not imply that interest or other charges may actually
 accrue on the debtor’s account,” there was no FDCPA violation. Here, however, the challenged
 language implies that interest or other charges could potentially accrue on Plaintiff’s account.



                                                   8
Case 3:18-cv-09031-FLW-TJB Document 44 Filed 06/26/20 Page 9 of 14 PageID: 1023



        The Court therefore finds that Plaintiff’s claim is more akin to Beauchamp, Reeseg, and

 Safadieh. The collection letter falsely stated that interest and other fees may accrue on the debt

 owed to Meridian. That statement is misleading to the least sophisticated debtor, as it would lead

 her to believe that she may owe more than the amount stated, even though no interest or fees would

 actually be imposed. Accordingly, the Court finds that Plaintiff has proven a violation of § 1692e.

                        B. Section 1692g

        Plaintiff additionally asserts a claim under 15 U.S.C. § 1692g. Section 1692g(a)(1)

 requires a debt collector to clearly and unambiguously convey the amount of the debt owed to it.

 A disclosure under this section “must not be ‘overshadowed or contradicted by accompanying

 messages or notices from the debt collector.” Reeseg, 2015 WL 4525869, at *3 (quoting Wilson,

 225 F.3d at 355). “A message overshadows or contradicts a debt disclosure ‘if it would make the

 least sophisticated consumer uncertain as to her rights.’” Id. (quoting Wilson, 225 F.3d at 354).

 Here, Plaintiff argues that Defendant violated this section because the inclusion of language that

 “interest, late fees, and other charges may accrue” clouded the listed amount due on the date the

 letter was sent and would confuse the least sophisticated consumer as to the actual amount due.

 The Court agrees. The collection letter indicates that additional charges and fees may increase the

 amount due on the debt, leading the least sophisticated consumer to believe that if the debt was

 not paid immediately, it could increase. Because, in fact, Defendant did not apply interest or late

 fees to the debt in question, the disclosure of the amount of debt was overshadowed by language

 that could confuse the least sophisticated consumer. See, e.g., Reeseg, 2015 WL 4525869, at *3;

 see also Boucher v. Finance Sys. of Green Bay, Inc., 880 F.3d 362, 368 (7th Cir. 2018) (finding

 that plaintiff stated a plausible claim under § 1692g(a)(1) where collection letter “falsely implie[d]

 a possible outcome—the imposition of ‘late charges and other charges’—that cannot legally come




                                                   9
Case 3:18-cv-09031-FLW-TJB Document 44 Filed 06/26/20 Page 10 of 14 PageID: 1024



 to pass”); Hecht v. Green Tree Servicing, LLC, No. 12-498, 2013 WL 164514, at *3–*4 (D. Conn.

 Jan. 15, 2013); Beauchamp, 2011 WL 891320, at *3. Therefore, Plaintiff has demonstrated a

 violation of section 1692g.

                        C. Bona Fide Error Defense

        Finally, Defendant contends that it is protected from liability pursuant to the bona fide error

 defense. Section 1692k(c) of the Act provides a defense to a debt collector whose violation results

 from a bona fide error, specifically providing that

                A debt collector may not be held liable in any action brought under
                this subchapter if the debt collector shows by a preponderance of
                evidence that the violation was not intentional and resulted from a
                bona fide error notwithstanding the maintenance of procedures
                reasonably adapted to avoid any such error.

 15 U.S.C. § 1692k(c). The Third Circuit has set forth a three-prong test that a debt collector must

 satisfy to avail itself of the bona fide error defense: “(1) the alleged violation was unintentional,

 (2) the alleged violation resulted from a bona fide error, and (3) the bona fide error occurred despite

 procedures designed to avoid such errors.” Rush v. Portfolio Assocs. LLC, 977 F. Supp. 2d 414,

 426 (D.N.J. 2013) (quoting Beck v. Maximus, Inc., 457 F.3d 291, 297–98 (3d Cir. 2006)).4 The

 parties focus their arguments on the second and third prongs of the defense: whether Defendant’s

 violation of the FDCPA resulted from a bona fide error and whether Defendant’s employed

 reasonable precautions to avoid such errors. These prongs “are objective and require an inquiry

 into whether any precautions were actually implemented, and whether such precautions were




 4
          The parties dispute whether Defendant waived its right to raise the bona fide error defense
 as it did not raise the affirmative defense in either of its Answers in this matter. Because the Court
 finds that Defendant has not met its burden of proof with respect to the defense, I need not address
 the parties’ arguments on waiver, although I note that Plaintiff’s position on waiver has merit.

                                                   10
Case 3:18-cv-09031-FLW-TJB Document 44 Filed 06/26/20 Page 11 of 14 PageID: 1025



 reasonably adapted to avoid the specific error at issue.” Rush, 977 F. Supp. 2d at 427 (quoting

 Agostino v. Quest Diagnostics, Inc., No. 04–4362, 2011 WL 5410667, *4 (D.N.J. Nov. 3, 2011)).

        Defendant, relying on its internal FDCPA Policies and Procedures, contends that it does

 have such precautions in place. (Id. ¶ 11.) Specifically, Defendant’s FDCPA Policies and

 Procedures provide that

                [Defendant] has developed internal procedures that are made up of
                steps and guidelines targeted at assisting its collection department
                in its letter and account review. Highly trained attorneys,
                experienced paralegals and legal assistants implement these
                procedures. These procedures are strictly followed by the firm’s
                staff. [Defendant’s] collection attorneys have developed these
                procedures to assist them in exercising independent, trained legal
                judgment on the validity of a claim and whether to send out
                collection letters to consumers and/or commercial consumers.
                These procedures are necessary for [Defendant] to exercise the care
                that it believes it owes to its clients and to make sure that each
                consumer’s letter is accurate and appropriate as to the account of
                the consumer. [Defendant] does not authorize any deviations from
                these procedures.

 (Def.’s Mot., Ex. E, at 1.) Moreover, Defendant maintains that “all written communications are

 subjected to periodic review by trained staff to ensure that they comply with the FDCPA.” (Def.’s

 Reply, at 7.) Plaintiff, however, argues that Defendant has not met its burden of demonstrating

 the actual procedures it employs to prevent the errors in this case, as its Policies and Procedures

 fail to explain exactly what “internal procedures” or “steps and guidelines” are in place.

        While “[t]he bona fide error defense does not require debt collectors to take every

 conceivable precaution to avoid errors,” debt collectors must take reasonable precautions to do so.

 Rush, 977 F. Supp. 2d at 427 (quoting Beck, 457 F.3d at 299). As the Ninth Circuit has aptly

 explained:

                If the bona fide error defense is to have any meaning in the context
                of a strict liability statute, then a showing of “procedures reasonably
                adapted to avoid any such error” must require more than a mere



                                                  11
Case 3:18-cv-09031-FLW-TJB Document 44 Filed 06/26/20 Page 12 of 14 PageID: 1026



                assertion to that effect. The procedures themselves must be
                explained, along with the manner in which they were adapted to
                avoid the error. Only then is the mistake entitled to be treated as one
                made in good faith.

 Reichert v. Nat’l Credit Sys., Inc., 531 F.3d 1002, 1007 (9th Cir. 2008).

        The only evidence presented by Defendant with respect to the procedures it has in place to

 prevent errors, such as the one at issue, is its two-page “FDCPA Policies and Procedures,” quoted

 above. That document, however, fails to explain in any detail what its “internal procedures”

 consist of. Instead, the document contains vague language that fails to establish that Defendant

 employs reasonable precautions to prevent erroneous language from being included in its

 collection letters. Nor does the deposition of Defendant’s Chief Operating Officer, Mr. Buckles,

 shed any light on the internal procedures Defendant employs to prevent such errors. Mr. Buckles

 testified that employees review collection letters before they are sent to consumers, but he was

 unable to identify the titles of the employees who review the letters nor confirm how often the

 letters are reviewed. (See Pl.’s Mot. for Summary Judgment, Ex. B. at 64:24–65:21.) Indeed, Mr.

 Buckles testified that the letter templates for each client are reviewed on an “ad-hoc” basis.” (See

 id., at 72:25–73:24.)

        Even considering the vague testimony of Mr. Buckles on this issue, Defendant has not met

 its burden of demonstrating that it has reasonable procedures in place to prevent the mailing of

 misleading collection letters. The “Policies and Procedures” document contains nothing more than

 vague reference to “steps” and “guidance” Defendant takes, without actually providing any

 specific details as to what procedures are followed. Without these details, there is little from which

 the Court can determine whether Defendant’s precautions are reasonable. Indeed, Mr. Buckles’s

 testimony tends to suggest that Defendant does not have any reasonable procedures in place and

 that it simply reviews its letter templates on an “ad-hoc” basis. Further indicating that Defendant



                                                  12
Case 3:18-cv-09031-FLW-TJB Document 44 Filed 06/26/20 Page 13 of 14 PageID: 1027



 does not conduct any regular review of its collection letters is the fact that Defendant included the

 erroneous language in its collection letters to Meridian debtors for two years. (See Pl.’s Mot. for

 Summary Judgment, Ex. D, at 6 (stating that Defendant started using this letter format in December

 2016); Pl.’s Mot. for Summary Judgment, Ex. B, at 64:18–20 (confirming that the letter template

 was changed in November 2018).)5 In that time, similar collection letters were sent out to tens of

 thousands of Meridian debtors throughout the United States. (See Pl.’s Mot. for Summary

 Judgment, Ex. D, at 6 (stating that 11,161 similar letters were sent to Meridian debtors from May

 10, 2017 to May 30, 2018).

        While application of the bona fide error defense is typically a question reserved for the

 jury, a court may grant summary judgment where there is no way for Defendant to succeed on the

 defense. See, e.g,, Jarzyna v. Home Properties, L.P., 114 F. Supp. 3d 243, 268 (E.D. Pa. 2015)

 (finding that no reasonable jury could find that defendant was entitled to bona fide error defense

 where defendant did not offer “any evidence of a tangible company policy or practice that would

 even minimally ensure that the debts it receives are traceable to debtors’ agreements”); see also

 Engelen v. Erin Capital Mgmt., LLC, 544 F. App’x 707, 708–09 (9th Cir. 2013) (affirming denial

 of summary judgment where defendant “failed to meet its burden of proof as to its entire set of

 procedures under the bona fide error defense”). Here, a reasonable jury could not find that

 Defendant is entitled to protection under the bona fide error defense because Defendant has failed

 to meet its burden of proving by a preponderance of the evidence that it has any procedures, let

 alone reasonable procedures, in place to review its collection letters for erroneous statements.




 5
         In fact, Defendant did not remove the erroneous language from the collection letter
 template it used for Meridian until November 2018, more than six months after this lawsuit was
 filed and put Defendant on notice of a potential FDCPA violation. (See Pl.’s Mot. for Summary
 Judgment, Ex. B, at 64:18–20.)

                                                  13
Case 3:18-cv-09031-FLW-TJB Document 44 Filed 06/26/20 Page 14 of 14 PageID: 1028



          Accordingly, because Plaintiff has demonstrated that the collection letter violates sections

 1692e and 1692g of the FDCPA, and Defendant has not met its burden of proving its entitlement

 to the bona fide error defense, the Court grants Plaintiff’s Motion for Summary Judgment and

 denies Defendant’s Motion for Summary Judgment.

    IV.      CONCLUSION

          For the reasons set forth above, Plaintiff’s Motion for Summary Judgment is GRANTED

 and Defendant’s Motion for Summary Judgment is DENIED.


 Dated: June 26, 2020                                                  /s/ Freda L. Wolfson
                                                                       Freda L. Wolfson
                                                                       Chief U.S. District Judge




                                                  14
